Citation Nr: 0626744	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for strabismus, amblyopia, 
and esotropia of the left eye, claimed as loss of vision in 
the left eye.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 24, 1963, to May 
29, 1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
denied service connection for strabismus, amblyopia, and 
esotropia of the left eye, claimed as loss of vision.  A 
personal hearing at the RO before a member of the Appeals 
Rating Team was held in November 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's pre-existing strabismus, amblyopia, and 
esotropia of the left eye are congenital or developmental 
defects and not diseases or injuries under the meaning of 
applicable law and regulation for VA purposes; there is no 
competent evidence of superimposed disease or injury in 
service.  


CONCLUSION OF LAW

The veteran is not shown to have an acquired eye disorder, 
including strabismus, amblyopia, and esotropia of the left 
eye due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 3.306, 4.9 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a left 
eye disorder, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.326 (2005).  

Prior to initial adjudication of the claim of service 
connection for a left eye disorder, a letter dated in 
February 2003, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  The veteran was also afforded a VA eye examination and 
the claims file was reviewed by an independent medical expert 
(IME) for the specific purpose of determining the nature and 
etiology of his left eye disorder.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
left eye disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2005).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2005).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Factual Background & Analysis

The veteran contends that although he wore glasses for a few 
years when he was a child, he had no significant problems 
with his vision when he entered service in April 1963.  He 
testified that during service, he had a couple of nose bleeds 
and passed during training.  When he woke up, he was in a 
base hospital and could not see out of either eye.  He 
testified that he was hospitalized for at least three days 
and that vision in the right eye returned rather quickly but 
that he never fully recovered vision in his left eye.  It is 
argued, in essence, that while the veteran did not have 
perfect vision when he entered service, there was a dramatic 
decrease in the visual acuity in his left eye during service.  
Therefore, service connection should be established for loss 
of vision in the left eye either on a direct basis or on the 
presumption of aggravation of a pre-existing disorder.  

The veteran's service entrance examination on April 24, 1963 
showed a history of wearing glasses.  An eye examination 
showed corrected and uncorrected distant vision in the right 
eye of 20/20, and 20/40 in the left eye.  Near vision in the 
left eye was J-11, corrected to J-10 by pinhole.  An 
optometry clinic noted dated May 1, 1963, indicated that the 
veteran reported decreased vision in his right eye for one 
week and occasional dizziness; he also reported a history of 
wearing glasses from age four to 13.  Uncorrected vision by 
cover testing was 20/80 in the right eye and 20/300 in the 
left eye, corrected to 20/70 and 20/200, respectively.  
Ophthalmoscopic examination appeared normal in both eyes.  

When seen at the eye clinic on May 3, 1963, corrected vision 
in the right eye was 20/100, and 20/400 in the left eye.  The 
veteran denied any prior history of an eye injury, operation, 
or infection.  The diagnoses included strabismus and left 
esotropia, and amblyopia of the left eye secondary to 
esotropia and strabismus, and amblyopia of the right eye of 
undetermined cause.  A May 7, 1963, Ophthalmological Medical 
Board Evaluation found that the veteran's eye disorder 
existed prior to service and was not aggravated in service.  
The Medical Board indicated that the veteran did not meet the 
retention standards for military service due to his defective 
vision and recommended medical separation from service.  

A progress note dated May 20, 1963, showed that the veteran 
was seen for vision problems in both eyes, headaches for two 
weeks, and dizziness.  An examination revealed tenderness 
over the left frontal and left maxillary sinus with left 
photophobia.  X-ray studies showed the paranasal sinuses were 
clear.  The veteran was separated from service on May 29, 
1963.  

In May 2006, the claims file was reviewed by an independent 
medical expert in pediatric ophthalmology/strabismus from 
Children's Hospital Boston, an affiliate of Harvard Medical 
School.  The ophthalmologist indicated that the claims file 
was reviewed and included a detailed description of the 
veteran's medical history, including his complaints and all 
clinical and diagnostic findings from eye examinations in 
service and on VA examination in April 2003.  The 
ophthalmologist opined that the veteran suffered from 
strabismus of the left eye and amblyopia, and that they pre-
existed service.  She explained that strabismus is a 
misalignment of the eyes and is a congenital or developmental 
disorder.  The veteran's strabismus involved esotropia 
(inward turning) and hypertropia (upward turning) of the left 
eye.  Amblyopia or "lazy eye" is a developmental disorder 
occurring in childhood caused by abnormal visual stimulation 
early in life, and generally causes decreased vision in a 
structurally sound eye.  She opined that the veteran's 
amblyopia was most likely secondary to strabismus.  

Addressing the contention that the veteran wore glasses when 
he was a child but did not have any significant impairment of 
vision, the ophthalmologist noted that glasses are prescribed 
in certain cases of strabismus, such as 
accommodative/partially accommodative esotropia, to help 
control eye crossing, and not necessarily to improve visual 
acuity.  

As to the discrepancies in the reported visual acuity 
findings during service, the ophthalmologist noted that 
decreased vision due to amblyopia does not generally worsen 
after the age of 17.  However, she noted that there could be 
several reasons for the variation in findings, including poor 
testing techniques, inaccurate recordings, and improper 
testing.  She noted that when a decrease in vision is found 
on subjective visual acuity testing, one would expect to find 
objective physical evidence to support the vision loss.  
However, in this case, there were no abnormal ocular findings 
and no objective evidence, such as injury or infection, which 
would explain the veteran's decreased vision in service other 
than strabismus and amblyopia.  

While the veteran now claims to have had nosebleeds in 
service, there was no mention of such problem in service nor 
was there any indication in the service medical records that 
the veteran was hospitalized for nosebleeds, passing out, or 
anything other than evaluation of his eye problems.  In any 
event, the ophthalmologist indicated that while bleeding 
could cause permanent reduction in vision, it would require 
massive hemorrhaging and hypotension from major trauma or 
surgery resulting in decreased blood flow and ischemic damage 
to the optic nerve, and that any such loss of vision would be 
unlikely to result from a simple nosebleed.  Additionally, 
there would be objective evidence of optic nerve damage from 
the bleeding, specifically afferent papillary defect (APD), 
especially when such damage was asymmetric and present only 
in one eye, as is in this case.  While the service medical 
records did not specifically note the presence or absence of 
such findings, there was no evidence of permanent damage to 
the optic nerve when examined by VA in April 2003.  The 
ophthalmologist pointed out that APD does not reverse with 
time and that since there was no evidence of APD on the 
recent VA examination, the etiology of the current eye 
disorder could not have been caused or aggravated bleeding.  

She also noted that there was no objective evidence of any 
other findings, such as, media opacities in the cornea, lens 
or vitreous (cataracts, corneal scarring, etc.) or disorders 
of the retina (detachment or degenerative disease), which 
would provide a plausible basis for the veteran's decreased 
vision in service or at present other than his childhood 
strabismus and amblyopia.  The examiner opined, in essence, 
that the veteran's left eye disability, including strabismus, 
amblyopia, and esotropia are congenital or developmental 
disorders which existed prior to service and did not undergo 
an increase in severity during service beyond the natural 
progression of the disease process.  

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) 
(2005).  However, under certain circumstances, service 
connection may be granted for such disorders if they are 
shown to have been aggravated during service.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-
90 (July 18, 1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  VAOPGCPREC 82-90.  Therefore, 
absent superimposed disease or injury, service connection may 
not be allowed for a congenital or developmental defect of 
the eyes, including strabismus, amblyopia, and esotropia, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Id; Parker v. 
Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  

In this regard, the Board finds the independent medical 
expert opinion persuasive in that it was based on a 
longitudinal review of the entire record.  The opinion 
included a detailed discussion of all relevant facts, 
addressed the various manifestations suggestive of other 
possible etiologies, and offered a rational and plausible 
explanation for concluding that the veteran's left eye 
disability was a congenital or developmental disorder which 
pre-existed service and was subject to superimposed disease 
or injury in service.  The Board is also persuaded by the 
fact that the opinion was consistent with the conclusions of 
the Ophthalmological Medical Evaluation Board in service 
which had the additional opportunity to conduct extensive 
observation and examination of the veteran within days of his 
entrance into service.  Furthermore, the record contains no 
competent evidence to rebut those opinions.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Concerning the representative's assertion that the veteran 
was entitled to the presumption of soundness because 
strabismus, amblyopia, or esotropia of the left eye were not 
noted on his entrance examination, the Board finds no merit 
to this argument.  First, the veteran was noted to have 
defective vision in the left eye at the time of his entrance 
examination in April 1963.  The fact that the exact etiology 
of his defective vision was not indicated or possibly not 
even understood at that time, does not negate the fact that 
he had a defect which was noted at entrance into military 
service.  After extensive observation and examination only 
days after entrance into service, an Ophthalmological Medical 
Board concluded, in essence, that the veteran's left eye 
disability clearly and unmistakably existed prior to service.  
See also Gahman v. West, 12 Vet. App. 406, 411 (1999).

In this regard, it has long been acknowledged in VA service 
connection regulations that there are medical principles so 
universally recognized as to constitute fact and, when in 
accordance with these principles the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they pre-existed service.  However, if evidence is 
submitted that is sufficient to demonstrate that a claimant's 
disorder preexisted service and then underwent an increase in 
severity during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.303(c), 3.306 (a), (b) 
(2005).  As discussed above, the Board finds the independent 
medical expert's opinion that the veteran's pre-existing left 
eye disorder was neither aggravated in service nor subject to 
superimposed disease or injury is persuasive.  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for strabismus, amblyopia, and esotropia of the 
left eye, claimed as loss of vision in the left eye.  
Accordingly, the appeal is denied.  


ORDER

Service connection for strabismus, amblyopia, and esotropia 
of the left eye, claimed as loss of vision in the left eye, 
is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


